Case 3:21-cv-00509-RDM Document 1-1 Filed 03/22/21 Page 1 of 11

EXHIBIT A
Case 3:21-cv-00509-RDM Document 1-1 Filed 03/22/21 Page 2 of 11

Rachael Decker Court of Common Pleas of Lackawanna’ RMR LY
804 Hampton Street County — Civil Action ON AA VA CDLNTY
Scranton, PA 18504, SY oe
Case NoCD CVS FEE 10 P 2: 3y
Plaintiff,
Vs RECOR OI

Midland Credit Management, Inc.
350 Camino De La Reina, Suite 100
San Diego, CA 92108,

 

Defendant. Jury Trial Demanded

 

NOTICE

YOU HAVE BEEN SUED IN COURT. If you wish to defend against the
claim set forth in the following pages, you must take action within twenty (20) days
after this complaint and notice are served, by entering a written appearance
personally or by an attorney and filing in writing with the court your defenses or
objections to the claims set forth against you. You are warned that if you fail to do
so the case may proceed without you and a judgment may be entered against you by
the court without further notice for any money claimed in the complaint or for any
other claim or relief requested by the plaintiff. You may lose money or property or
other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU
DO NOT HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH
BELOW. THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT
HIRING A LAWYER.

IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE
ABLE TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY
OFFER LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED RATE OR
NO FEE.

Northeastern Pennsylvania Legal Services
33 North Main Street, Suite 200
Pittston, PA 18640
Telephone (570) 299-4100

Document Ref: SJWTR-NQJIJ-HRZOK-GVSPB Page 1 of 9
Case 3:21-cv-00509-RDM Document 1-1 Filed 03/22/21 Page 3 of 11

PIPE Ay pr ves

 

 

Rachael Decker, a le OL KELLY

Plaintiff Court of Common Pleas of Lackawanna (|) "! 7 'y
v. County —Civil Action 9) jn

be th “4h
Case No. -CV-

Midland Credit Management, Inc., NELUAOS CIVIL DIVIsiGs

Defendant Jury Trial Demanded

COMPLAINT
J. Introduction
1. This is an action for damages brought by an individual consumer for

violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“the
Act”) which prohibits debt collectors from engaging in abusive, unfair, and deceptive
practices.
II. Jurisdiction

2. Jurisdiction of this Court is proper pursuant to 15 U.S.C. § 1692k(d),
which permits an action under the Act to be brought in any court of competent
jurisdiction.

3. Venue in this district is proper in that Defendant transacts business
here and the conduct complained of is alleged to have occurred here.

III. Parties

4. Plaintiff, Rachael Decker, is a natural person residing at 804 Hampton
Street, Scranton, PA 18504.

5. Defendant, Midland Credit Management, Inc. (““MCM”), is a
corporation with a place of business located at 350 Camino De La Reina, Suite 100,

San Diego, CA 92108.

Document Ref: SJWTR-NQJIJ-HRZOK-GVSPB Page 2 of 9
Case 3:21-cv-00509-RDM Document 1-1 Filed 03/22/21 Page 4 of 11

6. MCM uses the mail in its business.

7. The principal purpose of MCM’s business is the collection of debts.

8. MCM has reason to believe that a non-trivial portion of the accounts
that it collects are for obligations for which the money, property, insurance or
services which were the subjects of the transactions were primarily for personal,
family, or household purposes.

9. MCMM has reason to believe that it is probably true that the principal
purpose of its business is the collection of “debt” as that term is defined by 15 U.S.C.
§ 1692a(5).

10. The principal purpose of MCM’s business is the collection of “debt” as
that term is defined by 15 U.S.C. § 1692a(5).

11. MCM regularly attempts to collect debts asserted to be due to another.
The term “debt” is used in this allegation as that term is defined by 15 U.S.C.

§ 1692a(5).

IV. Statement of Claim
12. Within the past year MCM was attempting to collect from Plaintiff an
account that Plaintiff allegedly owed to Midland Credit Management, Inc. (“the

Account”).

13. The Account is a “debt” as that term is defined by the Act, 15 U.S.C.
§ 1692a(5).
14. While attempting to collect the Account, MCM was acting as a “debt

collector” defined by the Act, 15 U.S.C. § 1692a(6).

Document Ref: SJWTR-NQJIJ-HRZOK-GVSPB Page 3 of 9
Case 3:21-cv-00509-RDM Document 1-1 Filed 03/22/21 Page 5 of 11

15. MCM regularly uses the mail to attempt to collect consumer debts

alleged to be due another.

16. Onor about June 14, 2020, MCM caused to be mailed a letter

addressed to Plaintiff.

17. Atrue and correct copy of the letter is attached as Exhibit A. (Redacted

to ensure financial privacy).

18. The letter was an attempt to collect the Account.
19. The letter stated, inter alia: “Current Balance $4,047.80”.
20. The letter also stated: “Congratulations! You have been pre-approved

for a discount program designed to save you money.”

21. The above statement was followed by three payment options:

| Option 2°: 10% off You Pay Only
Peyment Ove Dste: 7/14/2020 $3,643.02

 

 

 

Option 2*% — ann SOM 6 Monthly Payments of Only
First Payment Due Date: = 7/14/2020 $640.90
Option 2: Monthly Payments As Low As $50 per month

‘Call today 00 @acuss your options and get more detaiis.

 

22. The above three options lead the Plaintiff and the least sophisticated
consumer to believe that by accepting one of the three options that she would be

receiving a discount on the current balance.

23. It is believed that if Plaintiff were to accept option 3, she would not

receive a discount on the balance.

24. Therefore, the implication that option 3 would result in a discount was

false, deceptive and misleading.

Document Ref: SJWTR-NQJIJ-HRZOK-GVSPB Page 4 of 9
Case 3:21-cv-00509-RDM Document 1-1 Filed 03/22/21 Page 6 of 11

25. Defendant violated the Act, 15 U.S.C. § 1692e.
WHEREFORE, Plaintiff demands judgment against Defendant for damages,
costs, attorney’s fees, and such other and further relief as the Court deems just and

proper.

Respectfully Submitted,
Pram —

Brett M. Freeman

Bar Number PA 308834
Attorney for Plaintiff
Sabatini Freeman, LLC
216 N. Blakely St.
Dunmore, PA 18512
Phone (570) 341-9000

 

Certification of Compliance

I certify that this filing complies with the provisions of the Public Access
Policy of the Unified Judicial System of Pennsylvania: Case Records of the Appellate
and Trial Courts that require filing confidential information and documents

differently than non-confidential information and documents.

raml—

Brett M. Freeman

 

Document Ref: SJWTR-NQJIJ-HRZOK-GVSPB Page 5 of 9
Case 3:21-cv-00509-RDM Document 1-1 Filed 03/22/21 Page 7 of 11

Verification by Plaintiff Rachael Decker

I affirm that the averments of fact contained in this pleading are true upon

my personal knowledge or information and belief.

Rabid Dub
Rachael Decker

 

Document Ref: SJWTR-NQJIJ-HRZOK-GVSPB Page 6 of 9
Case 3:21-cv-00509-RDM Document 1-1 Filed 03/22/21 Page 8 of 11

Exhibit A

(Letter dated 6/14/2020)

Document Ref: SJWTR-NQJIJ-HRZOK-GVSPB Page 7 of 9
\ a Case 3:21-cv-00509-RDM Document 1-

Credit Suite 100
WJ Management” san diego, ca 92108

6/14/2020

Rachael A. Decker
804 Hampton St
Scranton, PA 18504-2860

us
P29 7766 021 ae

pre geet fon OGpUng ty pag hf funn gl GOOG Ee ght Nf fog EE yoy fA fy feal

  
 

  
  

Oldie melasrelicals

CAPITAL ONE BANK (USA), N.A.

Current Owner

Midland Credit Management, Inc.

Original Account Number

xxx

MCM Account Number
ea

Current Balance

    
      
     
     
  

$4,047.80

You are pre-approved for a 10% discount!

Reply Now MidlandCredit.com
or call 877-898-5125 by 7/14/2020

 

Choose The Option That Works For You.

RE CAPITAL ONE BANK (USA), N.A.
Dear Rachael,

Congratulations! You have been pre-approved for a discount program designed to
save you money. Act now to maximize your savings and put this debt behind you.
Pay today at MidlandCredit.com or call 877-898-5125 now.

 

‘

 

 

 

 

 

eens 10% off You Pay Only
Payment Due Dete: 7/14/2020 $3,643.02
pene. SOF 6 Monthly Payments of Only j
Rest Eee ee aes 7/14/2026 $640.90 q
Option Monthly Payments As Low As $50 per month
L/L =<” Ralteiday to discuss your options and get more details.

my j

 

 

If these options don’t work for you, call one of our Account Managers to help you
set up a payment plan that does.

Sincerely
Tim Bobin
Division Manager
"To take advantage of Option 1, log in to Mi it.com, choose “MAKE A PAYMENT” and follow

the on-screen instructions. You may also call 877-898-5125.
**Option 2 is only available by calling 877-898-5125.

We are not obligated to renew any offers provided.

Sg 877-898-5125

(et MidiandCredit.com

Document Ref: SIWTR-NQJIJ-HRZOK-GVSPB

/ERSE SIDE FOR IMPORTANT DISCLOSURE INFORMATION

Benefits of

WAI RT 4.

 

> Save up to $404.78

> Offer Expiration date:
7/14/2020

MidlandCredit.cam
877-898-5125

 

Midland Credit Management, Inc.
‘ PO Box 301030
Los Angeles, CA 90030-1030

Page 8 of 9
 

owt Lacan Paden ig 2 PDD ere a TT,

Case 3:21-cv-O050¢pRbUrtaheDiselssurd.Infdematien!21 Page 10 of 11
[ Please understand this is a communication from a debt collector. This is an attempt to collect a debt. ]

 

Any information obtained will be used for that purpose.

 

Calls to and/or from this company may be monitored or recorded

 

Basic Information

 

 

  
  
 
  
 

   

Original Creditor CAPITAL ONE BANK (USA), N.A. MCM Account Number |

Original Account 1/6/2020

rate x90000000000 Charge-Off Date /6/

Current Creditor

The sole owner of this Midland Credit Management, Inc. | Current Servicer Midland Credit Management, Inc.
debt

 

 

 

   
 
   
  
      
   
     
     

Important Contact Information
Send disputes or an instrument tendered as

    

 

Send Payments to: Physical Payments for Colorado Residents:

 

PO Box 301030 Attn: Consumer Support Services 8690 Wolff Court, Suite 110

Los Angeles, CA 90030-1030 320 E Big Beaver Rd. ,
Suite 300 Westminster, CO 80031
Troy, MI 48083 Phone (303) 920-4763

 

You may also call: 877-898-5125

We are required under state law to notify consumers of the following additional rights. This list does not contain a complete list
of the rights consumers have under applicable law:

 

 

NMLS ID: 934164

IF YOU LIVE IN MASSACHUSETTS, THIS APPLIES TO YOU: NOTICE OF IMPORTANT RIGHTS: You have the right to make a written or
oral request that telephone calls regarding your debt not be made to you at your place of employment. Any such oral request will
be valid for only ten (10) days unless you provide written confirmation of the request postmarked or delivered within seven (7)
days of such request. You may terminate this request by writing to MCM.

IF YOU LIVE IN NORTH CAROLINA, THIS APPLIES TO YOU: North Carolina Department of Insurance Permit #101659, #4182, #4250,
#3777, #111895, #112039, #113170, #113236 and #112678. Midland Credit Management, Inc. 350 Camino De La Reina, Suite 100,
San Diego, CA, 92108

IF YOU LIVE IN TENNESSEE, THIS APPLIES TO YOU: This collection agency is licensed by the Collection Service Board of the
Department of Commerce and Insurance.

Dacument Ref: SJWTR-NQJIJ-HRZOK-GVSPB Page 9 of 9
SOS SE OO ERO Rg TE EO
re os Soa Sas Soe Se RSE eae Se ee ID eta tata tata te as satya arate tects leg ates alae, SS OC eer ae RS ae ae ke Sas eae Ce ee
Siptetnnsvorencnatenrtstetnteatatbanstsoa tat osenneeceseresesneeaoseenoneatanene Naat re erase asta aetna oneness ene gee ae SSS Oe Se ee Soe NONE SASS

 

So

 

 

            

 

i
( he
4, co
9 xa
qi
oo) cae
Pf Lt]
:.’ Bf
+s & me
Bo es eet
Beer a eae
a ——— ee
ee ae
< ND ROAM
is 4 i A | i so
Bo | Dey
= ry)
ey ca
. 4 j oy
it : |
Bans }

 

 

 

Sho

Bese ore

=

Seed

~
0

Sees

eae
a

a

et,

 

f2Z

setae

Shi
ac

Document completed by all parties on:

me

*,

 

)3

SoS

*
‘

~4*.
ee

hi

. Pu
Boe On
a. | | Bs
oe ee

I Bs 7 i 4)

Po i

hee

ae i
SU | > i

 

antes
a2

SS
: x Sees

Page 1 of 1

        

01 Feb 2021 18:42:58 UTC

Signature Certificate

Document Ref.: SJWTR-NQJIJ-HRZOK-GVSPB

€ £

a 8 8
ES © = 9 | Rees
Ba x £ 5c § ee
Bee | ® oD @ s | Waa
4 «8 Ex eS
ie — Eq ®o & | eat
= oO wa - ws Be
; Oo oD LL § | Me \
£ $39 3@ | ied
Oo = ee an

gaa 2B BSS
ess ma 5s

=
AR
ets

 

Seetecen

PandaDoc is the document platform that boosts your
company's revenue by accelerating the way it transacts.

Signed with PandaDoc.com

=

 

Sere

 

CSC IS

 

 

 

 

 

 

 

Document signed by:

 

 

 

 

Bin PRIOR S I We MP SEN i eI OO STE Brot ay
tetetete te epee tate ead 2 rer See MO. <
Rites ctince ee erosion dere aa da leg tae ead eae

 
